      Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 1 of 11 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GEORGE MOORE on behalf of himself            :
and others similarly situated,               :
                                             :
       Plaintiff,                            :     Case No.
                                             :
v.                                           :
                                             :
STORMWIND, LLC d/b/a                         :
STORMWIND STUDIOS,                           :
                                             :
       Defendant.
                                             /

                               CLASS ACTION COMPLAINT

                                     Preliminary Statement

       1.      As the Supreme Court recently explained, “Americans passionately disagree

about many things. But they are largely united in their disdain for robocalls. The Federal

Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020

U.S. LEXIS 3544, at *5 (July 6, 2020).

       2. StormWind, LLC (“StormWind” or “Defendant”) engaged in a cold-calling,

telemarketing campaign to promote its certification and educational services to persons who had

no prior relationship with the Defendant (the “Telemarketing Campaign”).

       3.      StormWind also did not have proper policies and procedures in place to ensure

that they engaged in telemarketing in a manner that complied with federal law.
      Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 2 of 11 PageID #:2




        4.     Because telemarketing campaigns generally place calls to hundreds of thousands

or even millions of potential customers en masse, the Plaintiff brings this action against the

Defendant on behalf of a proposed nationwide class of other persons who received calls during

the Telemarketing Campaign.

        5.     A class action is the best means of obtaining redress for the Defendant’s wide

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                 Parties

        6.     Plaintiff George Moore is a resident of Illinois in this District.

        7.     Defendant StormWind is and was at all relevant times a business entity duly

formed with a principal address in Scottsdale, Arizona.

                                       Jurisdiction & Venue

        8.     The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

        9.     Defendant is subject to specific personal jurisdiction in this District because it

engaged in telemarketing efforts that target this District, including the efforts made to contact the

Plaintiff.

        10.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiff Moore is a

resident of this district, which is where he received the illegal telemarketing calls that are the

subject of this putative class action lawsuit.




                                                   2
      Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 3 of 11 PageID #:3




                                      TCPA Background

        11.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The National Do Not Call Registry

        12.      § 227(c) of the TCPA requires the FCC to “initiate a rulemaking proceeding

concerning the need to protect residential telephone subscribers’ privacy rights to avoid receiving

telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

        13.      In this rulemaking proceeding, the FCC was instructed to “compare and evaluate

alternative methods and procedures (including the use of … company-specific ‘do not call

systems …)” and “develop proposed regulations to implement the methods and procedures that

the Commission determines are most effective and efficient to accomplish purposes of this

section.” Id. at (c)(1)(A), (E).

        14.      Pursuant to this statutory mandate, the FCC issued two regulations.

        15.      First, the relevant regulation under § 227(c) established company-specific “do

not call” rules. In the Matter of Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16, 1992) (“TCPA Implementation Order”).

        16.      The FCC found that “the company-specific do-not-call list alternative is the most

effective and efficient means to permit telephone subscribers to avoid unwanted telephone

solicitations.” Id. at 8765, ¶ 23.

        17.      However, recognizing that an honor system would probably be insufficient, the

FCC found that it “must mandate procedures for establishing company-specific do-not-call lists




                                                 3
      Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 4 of 11 PageID #:4




to ensure effective compliance with and enforcement of the requirements for protecting

consumer privacy.” Id. at ¶ 24.

       18.      These procedures are codified at 47 CFR 64.1200(d)(1)-(7).

       19.      Specifically, § 64.1200(d) requires a company to keep a written policy, available

upon demand, for maintaining a do-not-call list, train personnel engaged in telemarketing on the

existence and use of its internal do-not-call list, and record and honor “do not call” requests for

no less than five years from the time the request is made. 47 CFR § 64.1200(d)(1, 2, 3, 6).

       20.      These policies and procedures prohibit a company from making telemarketing

calls unless they have implemented these policies and procedures. 47 CFR 64.1200(d).

       21.      Accordingly, all telemarketing calls violate the TCPA unless a defendant can

demonstrate that it has implemented the required policies and procedures.

       22.      Consent is irrelevant to § 64.1200(d).

       23.      A violation of § 227(c) through 47 C.F.R. § 64.1200(d) carries statutory damages

of $500 to $1,500 per call.

       24.      Though some of these requirements mention “residential” telephones, they were

all extended to cover calls to cellular telephones as well as residential telephones. 47 CFR §

64.1200(e).

       25.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       26.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.




                                                  4
        Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 5 of 11 PageID #:5




         27.    The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are made. 47

U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).


                                          Factual Allegations

Calls to Mr. Moore

         28.    The Defendant contacted Mr. Moore on his cellular telephone number (630) 699-

XXXX.

         29.    This number is not used for commercial purposes.

         30.    Mr. Moore uses the number for personal calls.

         31.    The number has been continuously on the National Do Not Call Registry for years

prior to the receipt of the calls at issue.

         32.    On July 13, 2020, Mr. Moore received an automated telemarketing call from

StormWind.

         33.    The Caller ID was manipulated to appear as if it was coming from a local area

code.

         34.    Mr. Moore answered the call.

         35.    There was no one on the other end of the call, so Mr. Moore terminated the call.

         36.    Using the same Caller ID, the Defendant called Mr. Moore on July 22, 2020.

         37.    The caller said she was with StormWind Studios.

         38.    The caller proceeded to advertise StormWind services.

         39.    Mr. Moore informed the caller that he was not interested.




                                                  5
      Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 6 of 11 PageID #:6




       40.     Nonetheless, using the same Caller ID, the Defendant called Mr. Moore again on

September 8, 2020.

       41.     This call was also automated, and the representative for StormWind came on the

line after a silent pause of several seconds.

       42.     Mr. Moore informed StormWind that he was not interested and made a request to

no longer be contacted.

       43.     As Mr. Moore had previously indicated that he was not interested in StormWind

services, yet the communications continued, he wrote to StormWind inquiring of their basis to

call him.

       44.     Mr. Moore also requested StormWind’s written Do Not Call policy.

       45.     StormWind responded.

       46.     However, StormWind did not provide their Do Not Call policy, or even claim that

one exists.

       47.     Instead, StormWind informed Mr. Moore that it purchased his telephone number

from ZoomInfo.

       48.     Mr. Moore contacted ZoomInfo who confirmed that they do not sell any lists to

third parties that represent permission to contact individuals on the National Do Not Call

Registry or otherwise comply with the TCPA.

       49.     Plaintiff and all members of the classes defined below, have been harmed by the

acts of Defendant because their privacy has been violated and they were subjected to annoying

and harassing calls that constitute a nuisance. The calls also occupied Plaintiff’s telephone lines

from legitimate communication.




                                                 6
      Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 7 of 11 PageID #:7




       50.     Indeed, other individuals have made similar complaints regarding StormWind’s

calling practices. See https://www.shouldianswer.com/phone-number/6026037580 (Last Visited

November 6, 2020).

       51.     Furthermore, individuals have complained about asking to be placed on a

       Do Not Call list for the Defendant, yet receiving further calls:

       This organization has been asked to stop calling and emailing me, as I have no
       need for their services. However I continue to get phone calls, often rude in
       nature, and emails. I have filed a complaint with the FTC and AGAIN asked them
       not to contact me, but they continue

See https://www.bbb.org/us/az/scottsdale/profile/information-technology-services/stormwind-

live-1126-1000037149/complaints (Last Visited November 7, 2020).

       52.     Plaintiff has not provided Defendant with his prior express written consent to

place telemarketing calls to him.


                                     Class Action Allegations

       53.     As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings

this action on behalf of the following classes of persons or entities similarly situated throughout

the United States.

       54.     The classes of persons Plaintiff proposes to represent are tentatively defined as:

       Policy Class: Plaintiff and all persons within the United States to whose
       telephone number: (1) StormWind placed (or had placed on its behalf); (2) two or
       more telemarketing telephone calls; (3) in a 12-month period; (4) within four
       years prior to the commencement of this litigation until the class is certified.

       National Do Not Call Registry Class: All persons in the United States (1) whose
       telephone numbers were on the National Do Not Call Registry for at least 31 days
       (2) but who received more than one telephone solicitation telemarketing call (3)
       from or on behalf of StormWind (4) with a 12-month period, (5) from four years
       prior the filing of the Complaint.




                                                 7
      Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 8 of 11 PageID #:8




        55.      Excluded from the classes are the Defendant, and any entities in which the

Defendant have a controlling interest, the Defendant’ agents and employees, any judge to whom

this action is assigned, and any member of such judge’s staff and immediate family.

        56.      The classes as defined above are identifiable through phone records and phone

number databases.

        57.      The potential class members number at least in the thousands. Individual joinder

of these persons is impracticable.

        58.      Plaintiff is a member of the classes.

        59.      There are questions of law and fact common to Plaintiff and to the proposed

classes, including but not limited to the following:

                 (a) whether Defendant systematically made multiple telephone calls to members
                     of the National Do Not Call Registry Class;

                 (b) whether Defendant made calls to Plaintiff and members of the Classes without
                     first obtaining prior express written consent to make the calls;

                 (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

                 (d) whether members of the Classes are entitled to treble damages based on the
                     willfulness of Defendant’s conduct.


        60.      Plaintiff’s claims are typical of the claims of class members.

        61.      Plaintiff is an adequate representative of the classes because his interests do not

conflict with the interests of the classes, he will fairly and adequately protect the interests of the

classes, and is represented by counsel skilled and experienced in class actions, including TCPA

class actions.

        62.      The actions of the Defendant are generally applicable to the classes as a whole

and to Plaintiff.




                                                   8
      Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 9 of 11 PageID #:9




          63.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

          64.   The likelihood that individual members of the classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.


                                            Legal Claims

                                  FIRST CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                                      (47 U.S.C. 227, et seq.)
                      on behalf of the National Do Not Call Registry Class

          65.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          66.   StormWind violated the TCPA and the Regulations by making, or having its

agent make, two or more telemarketing calls within a 12-month period on StormWind’s behalf to

Plaintiff and the members of the National Do Not Call Registry Class while those persons’ phone

numbers were registered on the National Do Not Call Registry.

          67.   As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(c)(5).

          68.   Plaintiff and National Do Not Call Registry Class members are also entitled to

and do seek injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, to any number on the National Do Not Call Registry in the

future.

          69.   The Defendant’s violations were knowing or willful.


                                                  9
     Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 10 of 11 PageID #:10




                                   SECOND CAUSE OF ACTION
                        Violation of the Telephone Consumer Protection Act
                            (47 U.S.C. 227(c) and 47 C.F.R. §§ 64.1200(d))
                                     on behalf of the Policy Class
           70.    Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

           71.    Plaintiff and the proposed Policy Class incorporate the foregoing allegations as if

fully set forth herein.

           72.    Defendant placed numerous calls for telemarketing purposes to Plaintiff’s and

Policy Class Members’ telephone numbers.

           73.    Defendant did so despite not having a written policy pertaining to “do not call”

requests.

           74.    Defendant did so despite not training its personnel on the existence or use of any

internal “do not call” list or policy.

           75.    Defendant placed two or more telephone calls to Plaintiff and Policy Class

Members in a 12-month period.

           76.    Plaintiff and Policy Class Members are entitled to an award of $500 in statutory

damages telephone call in addition to and separate from any award for damages related to this

conduct.

           77.    Plaintiff and Policy Class Members are entitled to an award of treble damages in

an amount up to $1,500 per telephone call if the Defendant’s violations were knowing and/or

willful.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:




                                                    10
    Case: 1:20-cv-06633 Document #: 1 Filed: 11/07/20 Page 11 of 11 PageID #:11




       A.      Injunctive relief prohibiting Defendant from calling telephone numbers

advertising their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry in the future;

       B.      As a result of the Defendant’s willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for himself and each member of the National Do Not Call Registry

Class up to treble damages, as provided by statute, of up to $1,500 for each and every violation

of the TCPA;

       C.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

       D.      Such other relief as the Court deems just and proper.

       Plaintiff requests a jury trial as to all claims of the complaint so triable.

                                               PLAINTIFF,
                                               By his attorney

                                               /s/ Anthony I. Paronich
                                               Anthony I. Paronich
                                               Paronich Law, P.C.
                                               350 Lincoln Street, Suite 2400
                                               Hingham, MA 02043
                                               (508) 221-1510
                                               anthony@paronichlaw.com




                                                   11
